Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 1 of 27




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                 Chief Judge Philip A. Brimmer

   Civil Action No. 18-cv-00949-PAB-GPG

   RIFLE REMEDIES, LLC, a Colorado Limited Liability Company, et al.,

          Plaintiffs,

   v.

   THE INTERNAL REVENUE SERVICE,

        Defendant.
   _____________________________________________________________________

                                   ORDER
   _____________________________________________________________________

          This matter is before the Court on the Motion for Summary Judgment by the

   Internal Revenue Service [Docket No. 61]. Plaintiffs filed a response in opposition to

   the motion for summary judgment and a Rule 56(d) motion for discovery. Docket No.

   62. The Court has subject matter jurisdiction under 28 U.S.C. § 1331.

   I. BACKGROUND1

          This action arises out of plaintiffs’ requests for records under the Freedom of

   Information Act (“FOIA”), 5 U.S.C. § 552 et seq. On January 31, 2018, plaintiffs

   submitted seven FOIA requests to the Internal Revenue Service (“IRS”). Docket No. 61

   at 4, ¶ 1. On February 27, 2018, plaintiffs submitted an additional six requests. Id., ¶ 2.

   Generally, the requests sought (a) “administrative file” records generated in the IRS’s

   income tax audit of plaintiffs, and (b) “policy documents” or guidance related to the

   IRS’s administration and enforcement of Internal Revenue Code § 280E and its


          1
              The facts stated below are undisputed unless otherwise noted.
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 2 of 27




   examination of marijuana vendors in states where marijuana sales are legal.2 Id., ¶ 3.

   Section 280E disallows tax deductions for expenses in carrying on a trade or business if

   the trade or business traffics in controlled substances. 26 U.S.C. § 280E.

          The IRS states that, of 2,670 pages of responsive documents, 2,572 were

   released in full, 65 were released in part, and 78 were withheld in full. Docket No. 61 at

   11, ¶ 49. The IRS provided indices identifying the withheld documents, the applicable

   exemption, and a description of the documents. Id., ¶ 50. The IRS justified its

   withholding of records under FOIA Exemptions 3, 5, 6, 7(A), 7(C), and 7(E). Id. at 11-

   12, ¶ 54.

          On April 23, 2018, plaintiffs brought suit against the IRS for alleged violations of

   FOIA through a failure to respond to plaintiffs’ requests within the statutory time limit.

   Docket No. 1 at 10. Plaintiffs ask the Court to compel the IRS to conduct an adequate

   search and to enjoin the IRS from improperly withholding any responsive documents.

   Id. On April 1, 2020, defendant filed a motion for summary judgment. Docket No. 61.

   On May 15, 2020, plaintiffs filed a response opposing summary judgment and seeking



          2
            Plaintiffs deny this description of the requests “to the extent that the requests
   were broad and contained in FOIA requests.” Docket No. 62 at 6, ¶ 3. The Court is
   unclear what plaintiffs mean by this. Plaintiffs reference a compilation of the FOIA
   requests, which all sought “[t]he Examination Division Administrative File for the audit of
   Taxpayer” and, inter alia, “[a]ny and all written training materials used for training of any
   and all IRS personnel . . . which in any way deal with the application of the Controlled
   Substances Act 21 U.S.C. §841, and/or the adm inistration of 26 U.S.C. §280E.” See
   Docket No. 62-2 at 1-2, ¶¶ 1, 5. The requests additionally sought “[a]ll written policy
   statements or other documents stating policy of the Internal Revenue Service regarding
   the administration of 26 U.S.C. §280E which have not been previously published in the
   Code of Federal Regulations.” Id. at 2, ¶ 8. Plaintiffs later admit that they sought
   “administrative file” materials and “policy documents.” Docket No. 62 at 7-8 ¶¶ 15, 24.
   This fact is thus deemed admitted.

                                                 2
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 3 of 27




   discovery under Fed. R. Civ. P. 56(d). Docket No. 62.

   II. LEGAL STANDARD

          FOIA was passed in 1966 “to provide a public right of access, enforceable in

   federal court, to agency records.” Trentadue v. Integrity Comm., 501 F.3d 1215, 1225

   (10th Cir. 2007). To achieve this purpose, FOIA confers on federal courts jurisdiction to

   review de novo an agency’s withholding of records and to “order the production of any

   agency records improperly withheld.” 5 U.S.C. § 552(a)(4)(B). Although an agency

   must generally produce records responsive to a FOIA request, “Congress recognized

   that disclosure of certain classes of documents could harm legitimate government

   interests.” Trentadue, 501 F.3d at 1225-26. Accordingly, FOIA contains nine specific

   exemptions allowing agencies to withhold otherwise responsive documents. See id. at

   1226 (citing 5 U.S.C. § 552(b)).

          Summary judgment is warranted under Federal Rule of Civil Procedure 56 when

   the “movant shows that there is no genuine dispute as to any material fact and the

   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson

   v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986). “In general, FOIA request cases

   are resolved on summary judgment.” World Publ’g Co. v. U.S. Dep’t of Justice, 672

   F.3d 825, 832 (10th Cir. 2012); Judicial Watch, Inc. v. U.S. Dep’t of Housing & Urban

   Dev., 20 F. Supp. 3d 247, 253 (D.D.C. 2014) (“FOIA cases typically and appropriately

   are decided on motions for summary judgment.” (internal quotation marks omitted)). An

   agency is entitled to summary judgment if it shows that “it has fully discharged its

   obligations under the FOIA, after the underlying facts and the inferences to be drawn



                                                3
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 4 of 27




   from them are construed in the light most favorable to the FOIA requester.” Id. (internal

   quotation marks omitted); see also Rocky Mountain Wild, Inc. v. U.S. Forest Serv., 138

   F. Supp. 3d 1216, 1220 (D. Colo. 2015) (“A FOIA def endant may prevail on a motion for

   summary judgment if it proves that the documents within the FOIA request have been

   produced or fall within a statutory exemption.”). To prevail on summary judgment, the

   defending agency has the burden of showing that its search was adequate and that any

   withheld documents are within a FOIA exemption. Whitson v. U.S. Forest Serv., 253 F.

   Supp. 3d 1133, 1139 (D. Colo. 2017).

          “[A] FOIA requester may challenge the adequacy of the agency’s search for

   responsive records, the adequacy of the agency’s application of FOIA exemptions to his

   or her request, or both.” Rodriguez v. Dep’t of Defense, 236 F. Supp. 3d 26, 34 (D.D.C.

   2017) (internal quotation marks omitted). A court’s review of an agency’s decision to

   withhold records is guided by two principles: first, “FOIA is to be broadly construed in

   favor of disclosure”; second, FOIA’s “exemptions are to be narrowly circumscribed.”

   Trentadue, 501 F.3d at 1226. “The federal agency resisting disclosure bears the

   burden of justifying withholding.” Id.

   III. ANALYSIS

          In this lawsuit, plaintiffs challenge both the adequacy of the government’s search

   for records and the application of Exemptions 3, 5, 7(A), 7(C), and 7(E) to justify the

   withholding of information responsive to plaintiffs’ FOIA requests. See Docket No. 62 at

   22, 26.




                                                4
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 5 of 27




          A. Adequacy of Search

          Plaintiffs argue that the government’s search for records was inadequate.

   Docket No. 62 at 22. Under FOIA, an agency’s search for records must “be reasonable

   in scope and intensity.” Trentadue v. Fed. Bureau of Investigation, 572 F.3d 794, 797

   (10th Cir. 2009). “[T]he focal point of the judicial inquiry is the agency’s search process,

   not the outcome of its search.” Id. at 797. Whether an agency’s search was

   reasonable turns on the “circumstances of the case” and “the likelihood that [the

   search] will yield the sought-after information, the existence of readily available

   alternatives, and the burden of employing those alternatives.” Id. at 797-98.

          While an agency need not prove that it “search[ed] every record system” or that

   “no other potentially responsive documents might exist,” Rocky Mountain Wild, 138 F.

   Supp. 3d at 1221, the agency must demonstrate that “it made a good faith effort to

   conduct a search for the requested records, using methods which can be reasonably

   expected to produce the information requested.” Reporters Comm. for Freedom of

   Press v. Fed. Bureau of Investigation, 877 F.3d 399, 402 (D.C. Cir. 2017). To satisfy

   this burden, an agency may rely on affidavits or declarations from agency officials that

   “are relatively detailed, nonconclusory, and submitted in good faith.” Info. Network For

   Responsible Mining (Inform) v. Bureau of Land Mgmt., 611 F. Supp. 2d 1178, 1184 (D.

   Colo. 2009) (quoting Miller v. U.S. Dep’t of State, 779 F.2d 1378, 1383 (8th Cir. 1985)).

   In other words, the affidavits or declarations must generally “set[] forth the search terms

   and the type of search performed, and aver[] that all files likely to contain responsive

   materials (if such records exist) were searched so as to give the requesting party an



                                                5
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 6 of 27




   opportunity to challenge the adequacy of the search.” Al-Turki v. Dep’t of Justice, 175

   F. Supp. 3d 1153, 1211 (D. Colo. 2016) (quoting Rein v. U.S. Patent & Trademark

   Office, 553 F.3d 353, 362 (4th Cir. 2009)). Reasonably detailed “affidavits or

   declarations are accorded a presumption of good faith, which cannot be rebutted by

   purely speculative claims about the existence and discoverability of other documents.”

   Sandy v. Exec. Office for U.S. Attorneys, 170 F. Supp. 3d 186, 189 (D.D.C. 2016)

   (internal quotation marks omitted). However, summary judgment is inappropriate “if the

   record leaves substantial doubt as to the sufficiency of the search.” Id. (internal

   quotation marks omitted).

          In this case, defendant has provided: (1) a declaration from Nishant Kumar (“Mr.

   Kumar”), an attorney with the Tax Division of the Department of Justice representing

   the IRS in this case, regarding information he conveyed to plaintiffs in connection with

   this case, see Docket No. 61-1; (2) a declaration from Helene R. Newsome (“Ms.

   Newsome”), an attorney in the Office of the Associate Chief Counsel of the IRS,

   attesting to the scope of the government’s search for records in response to plaintiffs’

   FOIA requests, see Docket No. 61-2; and (3) a declaration from Melissa E. Avrutine

   (“Ms. Avrutine”), Ms. Newsome’s supervisor in connection with this FOIA request,

   regarding the government’s use of Exemptions 3 and 7(E). See Docket No. 61-3.

   Defendant argues these documents are sufficient to show that the government

   “executed a search reasonably calculated to uncover all relevant documents.” Docket

   No. 61 at 17 (quotation marks and citation omitted). Plaintiffs oppose defendant’s

   summary judgment motion on the adequacy of the government’s FOIA search, arguing



                                                6
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 7 of 27




   that (1) the affidavits are not entitled to a presumption of legitimacy due to evidence of

   bad faith and indications of overlooked materials; and (2) the IRS failed to search

   archive records. Docket No. 62 at 22, 25.

          Plaintiffs argue that the declarations are not entitled to a presum ption of

   legitimacy due to evidence of delay and “positive indications of overlooked materials.”

   Id. at 22 (quoting Valencia-Lucerna v. U.S. Coast Guard, 180 F.3d 321, 327 (D.C. Cir.

   1999)). Plaintiffs allege that the government’s search was inadequate because (1) the

   administrative documents released were blank, duplicative, or already in plaintiffs’

   possession; (2) the government did not release any written policy statements regarding

   § 280E; and (3) the government failed to conduct an archive search. Id. at 23-25. The

   responsive documents the IRS provided to plaintiffs do not include a policy manual on

   the IRS’s implementation of § 280E. See id. at 23. Plaintiffs argue that the IRS is

   improperly denying the existence of a § 280E manual and documentation regarding the

   “280E project.” Id. at 21.

                 1. Plaintiffs’ Request for Additional Discovery

          Plaintiffs argue that they are entitled to further discovery under Rule 56(d)

   because essential facts are unavailable to them. Docket No. 62 at 19. Fed. R. Civ. P.

   56(d) provides:

          If a nonmovant shows by affidavit or declaration that, for specified
          reasons, it cannot present facts essential to justify its opposition, the court
          may: (1) defer considering the motion or deny it; (2) allow time to obtain
          affidavits or declarations or to take discovery; or (3) issue any other
          appropriate order.

   Fed. R. Civ. P. 56(d). “Discovery relating to the agency's search and the exemptions it



                                                 7
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 8 of 27




   claims for withholding records generally is unnecessary if the agency's submissions are

   adequate on their face, and a district court may forgo discovery and award summary

   judgment on the basis of submitted affidavits or declarations.” Trentadue, 572 F.3d at

   807. The district court enjoys discretion in the decision of whether to allow discovery in

   FOIA cases. World Publ’g Co., 672 F.3d at 832.

          In determining whether to grant further discovery, a court will first consider

   whether the agency submissions are adequate on their face. Carney v. U.S. Dep’t of

   Justice, 19 F.3d 807, 812-13 (2d Cir. 1994). If the agency has satisfied this burden, the

   plaintiff must make a showing of bad faith “sufficient to impugn the agency’s affidavits

   or declarations or provide some tangible evidence that an exemption claimed by the

   agency should not apply or summary judgment is otherwise inappropriate.” Id.; see

   also Liverman v. Off. of Inspector Gen., 139 F. App’x 942, 945 (10th Cir. 2005)

   (unpublished) (citing this approach by Carney approvingly); Rocky Mtn. Wild v. U.S.

   Bureau of Land Mgmt., 445 F. Supp. 3d 1345, 1352 (D. Colo. 2020) (f ollowing Carney

   approach). The agency submitted detailed declarations on the IRS’s search that are

   adequate on their face. See Docket Nos. 61-1 to 61-3.

                        a. Bad Faith

          Plaintiffs point to the IRS’s delay in producing documents responsive to their

   FOIA requests and to over 1600 pages that plaintiffs say are missing as evidence of the

   IRS’s bad faith. Docket No. 62 at 22-23. The Court first discusses the argument about

   delay. “Courts routinely find that delays in responding to FOIA requests are not, in and

   of themselves, indicative of agency bad faith.” Skurow v. U.S. Dep’t of Homeland Sec.,



                                                8
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 9 of 27




   892 F. Supp. 2d 319, 366 (D.D.C. 2012); see also Fischer v. U.S. Dep’t of Justice, 723

   F. Supp. 2d 104, 108-09 (D.D.C. 2010) (rejecting argument that agency’s failure to

   produce documents until after litigation commenced evidenced agency’s bad faith);

   Goland v. Cent. Intel. Agency, 607 F.2d 339, 355 (D.C. Cir. 1978) (“[I]n view of the

   well-publicized problems created by the statute's 10- and 20-day time limits for

   processing FOIA requests and appeals, the [agency’s] delay alone cannot be said to

   indicate an absence of good faith.”) (footnote omitted)); Knight v. Food & Drug Admin.,

   1996 WL 707020, at *2 (D. Kan. 1996) (agency delay in handling FOIA request was

   indicative of neglect rather than bad faith).

          The parties dispute whether the IRS searched for documents prior to the

   commencement of this litigation. The IRS states that it conducted searches for

   responsive records before and after litigation commenced, while plaintiffs argue that the

   IRS provided notices of extensions, but there is no evidence that any search was

   conducted prior to litigation. See Docket No. 61 at 4, ¶ 4; Docket No. 62 at 6, ¶ 4. T he

   notices indicate that the IRS was considering the requests but was unable to meet the

   statutory deadline. See, e.g., Docket No. 62-3 at 1 (“I am unable to send the

   information you requested by March 1, 2018, which is the 20 business-day period

   allowed by law. . . . To complete your request, I need additional time to search for,

   collect and review responsive records from other locations.”). Taking the facts in the

   light most favorable to plaintiffs, the IRS may not have conducted any searches prior to

   the commencement of ligation. However, the Court finds this dispute to be immaterial,

   because even assuming the delay claimed by plaintiffs, it does not indicate bad faith



                                                   9
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 10 of 27




   that would “impugn the agency’s . . . declarations.” See Carney, 19 F.3d at 812-13.

          Plaintiffs also point to 1,630 documents they claim that the IRS did not produce.

   Docket No. 62 at 23. The parties’ joint proposed scheduling order states that “the IRS

   has informally identified 4300 pages of responsive documents.” Docket No. 30 at 2.

   The IRS produced 2,670 pages of responsive records, leading plaintiffs to conclude that

   the discrepancy of 1,630 pages is evidence of bad faith. Docket No. 62 at 23. The IRS

   argues that the initial review found 4,300 documents that were culled down to 2,670

   when they were reviewed for responsiveness. Docket No. 63 at 18. The allegedly

   missing documents were not produced as a result of the IRS’s responsiveness review,

   which is an argument concerning the adequacy of the search. The Court will consider

   this argument when it considers the adequacy of the IRS’s search, but finds that the

   allegedly missing documents are not evidence of bad faith. Because the Court finds

   that there is no evidence of bad faith, the Court denies plaintiffs’ request for additional

   discovery pursuant to Rule 56(d).

                 2. Administrative Documents

          Plaintiffs object that the produced administrative documents were blank,

   duplicative, or released information the government knew plaintiffs were in possession

   of. Docket No. 62 at 23. Plaintiffs cite no support indicating that producing blank,

   duplicative, or already released documents shows that the search was inadequate. The

   Court finds that the search for administrative documents was adequate.

                 3. Policy Documents

          The heart of plaintiffs’ argument is that, because the government did not release



                                                10
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 11 of 27




   any policy statements regarding § 280E, the search must have been inadequate. See

   Docket No. 62 at 23. Plaintiffs acknowledge that Ms. Newsome’s declaration states

   that the IRS does not have formal policy guidelines on the implementation of § 280E,3

   but claims that plaintiffs’ counsel has been informed by an unnamed § 280E revenue

   agent that there is in fact a manual detailing the procedures, rules, and policies

   surrounding § 280E.4 Id.

          “Agency affidavits are accorded a presumption of good faith, which cannot be

   rebutted by purely speculative claims about the existence and discoverability of other

   documents.” Trentadue, 572 F.3d at 808 (quoting SafeCard Servs., Inc. v. SEC, 926

   F.2d 1197, 1200 (D.C. Cir. 1991)). Plaintiffs “may not rest on mere allegations or

   denials of pleadings,” but must instead “set forth specific facts establishing the

   existence of a genuine issue.” Schwarz v. Fed. Bureau of Investigation, 161 F.3d 18


          3
            Plaintiffs argue that if the Newsome Declaration is correct and there is no
   manual on the enforcement of § 280E, then the IRS has violated the Administrative
   Procedure Act (“APA”). Docket No. 62 at 24. This case concerns the adequacy of
   FOIA disclosures. Whether the IRS is in compliance with the APA is not an issue that
   is before the Court.
          4
             Plaintiffs state that the IRS failed to inquire about the existence of a § 280E
   manual from IRS agent Brad Puskas and other § 280E revenue agents, who are the
   sources most likely to have this information. Docket No. 62 at 15, ¶ 18. The IRS
   submitted a supplemental declaration from Ms. Newsome wherein she states that Brad
   Puskas was asked to gather and provide any § 280E policy documents, but he could
   not locate any. Docket No. 63-1 at 2, ¶ 6. Although the government submitted the
   supplemental declaration from Mr. Newsome in conjunction with its reply brief, plaintiffs
   have not objected to the declaration or requested leave to file a surreply. The Court will
   therefore consider the supplemental declaration in resolving defendant’s summary
   judgment motion. See Pippin v. Burlington Res. Oil & Gas Co., 440 F.3d 1186, 1192
   (10th Cir. 2006) (district court did not abuse its discretion by considering summary
   judgment exhibits attached to the defendant's summary judgment reply brief where the
   plaintiff “had plenty of opportunity to seek leave of the court to file a surreply but never
   attempted to do so”).

                                               11
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 12 of 27




   (Table), 1998 WL 667643, at *2 (10th Cir. 1998) (unpublished). In Schwarz, the court

   held that the FBI’s inability to locate three documents containing references to the

   plaintiff did not contradict the reasonableness of the FBI’s search. Id. In Meeropol v.

   Meese, 790 F.2d 942, 953-54 (D.C. Cir. 1986), the court f ound that a search was not

   unreasonable simply because it did not produce documents that the plaintiffs strongly

   believed existed. Id. The court stated that the plaintiffs would have had to produce

   concrete evidence, not speculative assertions about the files that supposedly existed.

   Id. Speculation is insufficient to create a genuine issue with respect to the adequacy of

   the search. Jordan v. U.S. Dep’t of Justice, No. 07-cv-02303-PAB-KLM, 2009 WL

   2913223, at *18 (D. Colo. Sept. 8, 2009) (citing Maynard v. Cent. Intel. Agency, 986

   F.2d 547, 560 (1st Cir. 1993)).

         The issue is whether the declaration by James Thorburn (“Mr. Thorburn”),

   plaintiffs’ counsel, amounts to more than speculation about the existence of a § 280E

   manual and other § 280E training materials used by the IRS. See Docket No. 62-1.

   Mr. Thorburn states that Revenue Agents Tyler Pringle, Kelly Tipton, Rhonda Stoffel,

   Lynn Johnson, and Randy Miera attended a training session on enforcement of § 280E

   in March of 2016, but the IRS has not disclosed the training materials. Id. at 2, ¶¶ 5-8.

   Mr. Thorburn states that one of the named agents informed him that a § 280E manual

   exists, it was created by Brad Puskas and Kelly Tipton, it is used by revenue agents for

   § 280E enforcement, and the IRS refuses to disclose it in order to keep its

   methodologies and procedures secret. Id., ¶¶ 9-10.

         In Carney, the Second Circuit held that a Rule 56(d) affidavit alleging that the



                                               12
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 13 of 27




   agency failed to acknowledge the existence of “huge classes” of responsive records

   failed, despite purportedly being based on over one hundred interviews and significant

   academic research. 19 F.3d at 813. The court stated that, while the evidence to

   support the Rule 56(d) affidavit need not be admissible at trial, the affidavit failed

   because it was devoid of any information identifying the people the affiant interviewed

   or the published sources relied on. Id.

          Mr. Thorburn has narrowed down the possible informers, but similarly has not

   identified who told him of the existence of the § 280E manual. See Docket No. 62-1 at

   2, ¶¶ 9-10. As a result, plaintiffs have not provided “concrete evidence” of the existence

   of a § 280E manual. See San Juan Citizens All. v. U.S. Dep’t of Interior, 70 F. Supp. 3d

   1214, 1218 (D. Colo. 2014) (agency affidavits are entitled to presumption of good faith

   “absent concrete evidence to the contrary”). Accordingly, plaintiffs have not made a

   showing of bad faith “sufficient to impugn the agency’s . . . declarations.” Liverman,

   139 F. App’x at 945; see also Reynolds v. United States, 350 F. App’x 474, 475 (2d Cir.

   2009) (unpublished) (plaintiff’s assertion that an employee told him documents sought

   in FOIA request existed was speculative and insufficient to rebut presumption of good

   faith of agency affidavits). The Court finds that plaintiffs have not rebutted the

   presumption of good faith that attaches to agency declarations regarding a § 280E

   manual and training documents.

                 4. 1996 Inter-Agency Agreement

          The Court next considers the 1996 inter-agency agreement. Plaintiffs’ FOIA

   requests sought information on the IRS’s policy or regulations implementing a 1996



                                                13
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 14 of 27




   inter-agency agreement to “blunt” state marijuana legalization efforts. See Docket No.

   62 at 14, ¶ 15. The Newsome Declaration states that Ms. Newsome contacted the

   Small Business/Self Employed (“SB/SE”) Division, the Executive Secretariat

   Correspondence Office, and the Legislative Affairs Office and asked them to search for,

   inter alia, records reflecting IRS policy or regulations implementing the 1996 inter-

   agency agreement. Docket No. 61-2 at 32, ¶ 149. Ms. Newsome’s contact at the

   SB/SE Division indicated that he had no knowledge of the 1996 memorandum or any

   records reflecting IRS policy or regulations about it and, if they existed, either he or the

   Office of the Director of the SB/SE Exam would have knowledge of them. Id. at 33,

   ¶ 150. The Office of the Director of the SB/SE Exam responded that it did not possess

   the records or have knowledge of them. Id. The branch chief in the Executive

   Secretariat Correspondence Office indicated to Ms. Newsome that any responsive

   records would either have been destroyed or transferred to the National Archives and

   Records Administration (“NARA”). Id. at 33-34, ¶ 151. Ms. Newsome did not contact

   NARA. See id.

          Plaintiffs argue the search was inadequate because Ms. Newsome did not

   contact NARA. Docket No. 62 at 25. Plaintiffs claim that, citing Valencia-Lucena, 180

   F.3d at 327, agency records at NARA are deemed to be maintained by the agency that

   deposited them there, and the IRS was thus required to search NARA records. Docket

   No. 62 at 25. However, there is a distinction between records that have been

   transferred to the legal custody of NARA and records that NARA is merely storing for an

   agency. Title 36 C.F.R. § 1250.8(a) states that FOIA requests for records “that have



                                                14
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 15 of 27




   been transferred to the legal custody of the Archivist” are to be made to NARA,

   whereas § 1250.8(c) states that requests for records that an agency no longer needs in

   day-to-day business should be made to the agency because they remain in the legal

   custody of the agency. 36 C.F.R. § 1250.8(a), (c); see Conway v. U.S. Agency for Int’l

   Dev., 99 F. Supp. 3d 171, 179 (D.D.C. 2015) (agency required to search for responsive

   records stored with NARA, but not responsive records whose legal custody has been

   transferred to NARA); cf. Parker v. U.S. Dep’t of Justice Exec. Off. for U.S. Att’ys, 852

   F. Supp. 2d 1, 9 (D.D.C. 2012) (denying summary judgment to agency where agency

   had not made it clear whether responsive records were transferred to NARA). An

   agency is responsible for FOIA requests for records that “they have chosen to retain

   possession or control” over. Kissinger v. Reporters Comm. for Freedom of Press, 445

   U.S. 136, 151-52 (1980).

          In this case, the Newsome Declaration states that any potentially responsive IRS

   high-level official correspondence regarding the 1996 inter-agency agreement would

   have either been destroyed or transferred to the physical and legal custody of NARA

   after ten years. Docket No. 61-2 at 33-34, ¶ 151. These potentially responsive

   documents at NARA thus fall into the § 1250.8(a) category, and the IRS was not

   required to search NARA records. See Bonaparte v. U.S. Dep’t of Justice, 2008 WL

   2569379, at *1 (D.D.C. June 27, 2008) (agency not required to search for records that

   had been transferred to the National Personnel Records Center). Accordingly, the

   IRS’s failure to search NARA records does not make the search unreasonable.

          The Court finds that the search conducted by the IRS was “reasonable in scope



                                               15
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 16 of 27




   and intensity.” See Trentadue, 572 F.3d at 797.

          B. FOIA Exemptions

          Plaintiffs challenge the IRS’s withholding of documents under FOIA Exemptions

   3, 5, 6, 7(A), 7(C), and 7(E). Docket No. 62 at 26. An ag ency withholding responsive

   records “bears the burden of demonstrating that [those records] fall[] into one of

   [FOIA's] enumerated exceptions,” which the Court construes “narrowly in favor of

   disclosure.” World Publ’g Co., 672 F.3d at 826.

          To substantiate its withholding under the FOIA exemptions, the IRS has

   produced a Vaughn index, “a compilation prepared by the [IRS] listing each of the

   withheld documents and explaining the asserted reason for its nondisclosure.” Hull v.

   Internal Revenue Serv., 656 F.3d 1174, 1178 n.2 (10th Cir. 2011) (inte rnal quotation

   marks and ellipsis omitted). An agency’s determination that particular documents fall

   within the scope of a FOIA exemption is generally accorded substantial weight if the

   agency’s Vaughn index and accompanying declarations “are reasonably clear, specific,

   and detailed.” Rocky Mountain Wild, 138 F. Supp. 3d at 1223. A Vaughn index is

   adequately detailed if it allows the Court “to determine whether a sufficient factual basis

   exists to support the agency’s refusal to disclose the information at issue.” Id.

                 1. FOIA Exemption 3

          Exemption 3 permits an agency to withhold information that is “specifically

   exempted from disclosure by statute . . . if that statute (A)(i) requires that the matters be

   withheld from the public in such a manner as to leave no discretion on the issue or (ii)

   establishes particular criteria for withholding or refers to particular types of matters to be



                                                16
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 17 of 27




   withheld.” 5 U.S.C. § 552(b)(3). Exemption 3 is less concerned with the contents of the

   specific documents than other exemptions; the issue to be decided “is the existence of

   a relevant statute and the inclusion of withheld material within the statute’s coverage.”

   Al-Turki, 175 F. Supp. 3d at 1174.

          Plaintiffs object to the IRS’s redaction of third-party tax return information and

   “feedback reports” on § 280E. Docket No. 62 at 27-28. T he IRS argues that 26 U.S.C.

   § 6103 is an exempting statute within the meaning of FOIA and that tax return

   information is protected from disclosure under it. Docket No. 61 at 21-22. Plaintif fs

   respond that, while third-party tax return information is confidential, plaintiffs submitted

   authorizations allowing the release of their tax returns and the IRS has improperly

   redacted the tax returns that were authorized. Docket No. 62 at 27.

          Title 26 U.S.C. § 6103 is an exempting statute, see Hull, 656 F.3d at 1178, and

   plaintiffs do not argue otherwise. See Docket No. 62 at 27. The issue then is whether

   the statute covers the requested information. Plaintiffs’ contention is that the IRS

   redacted plaintiffs’ information, not third party information. Id. Medicinal Oasis, LLC

   (“Medicinal Oasis”) is a plaintiff in this case. See Docket No. 1 at 1. The information

   that plaintiffs point to is on a Medicinal Oasis lead sheet, 5 but relates to third parties. 6


          5
           Lead sheets are written records that support audit findings. See Docket No.
   61-2 at 42 n.13.
          6
            Plaintiffs cite “Exhibit 13,” identified as RR FOIA 000590-000593, as an
   example of the IRS withholding third party return information that actually pertains to
   Medicinal Oasis LLC. Docket No. 62 at 27. This exhibit is attached to plaintiffs’ first,
   stricken, response to defendant’s motion for summary judgment. See Docket No. 55-
   15. Exhibit 13 to plaintiffs’ accepted response to defendant’s motion for summary
   judgment is Docket No. 62-14, RR FOIA-002653. Documents RR FOIA 000590-
   000593 are not attached to plaintiffs’ response brief. See Docket No. 62-1 to 62-14.

                                                  17
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 18 of 27




   See Docket No. 55-15. The lead sheet states that there “appear to be a num ber of

   entities which may or may not be related to the business activity,” and lists Medicinal

   Oasis and then redacts the company names following Medicinal Oasis. Id. at 2-3. The

   IRS states that the redacted company names are third parties, Docket No. 63 at 15,

   and the Newsome Declaration demonstrates that the information was properly withheld

   because it pertained to third parties. 7 See Docket No. 61-2 at 38, ¶ 173.

          Plaintiffs further argue that the IRS improperly redacted “feedback reports” in

   their entirety, when the IRS should instead have redacted only taxpayer specific

   information. Docket No. 62 at 28. The feedback reports were related to § 280E

   enforcement.8 Docket No. 55-16. Title 26 U.S.C. § 6103(b)(2) defines “return

   information” as

          a taxpayer's identity, the nature, source, or amount of his income,
          payments, receipts, deductions, exemptions, credits, assets, liabilities, net
          worth, tax liability, tax withheld, deficiencies, overassessments, or tax
          payments, whether the taxpayer's return was, is being, or will be
          examined or subject to other investigation or processing, or any other
          data, received by, recorded by, prepared by, furnished to, or collected by
          the Secretary with respect to a return or with respect to the determination
          of the existence, or possible existence, of liability (or the amount thereof)
          of any person under this title for any tax, penalty, interest, fine, forfeiture,
          or other imposition, or offense, . . . but such term does not include data in
          a form which cannot be associated with, or otherwise identify, directly or


          7
          Plaintiffs also argue that, because the information of Medicinal Oasis was not
   redacted, it is unclear what third party information was redacted. Docket No. 62 at 28.
   The Court disagrees. It is plain from the referenced lead sheet that the information
   redacted is the names of third party companies that may or may not be related to
   Medicinal Oasis’s business activity. See Docket No. 55-14.
          8
           Plaintiffs once again cite an exhibit attached to their first stricken response to
   defendant’s motion for summary judgment, and not an exhibit attached to plaintiffs’
   subsequent response. See Docket No. 62 at 28 (citing Exhibit 14, which is Docket No.
   55-16).

                                                18
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 19 of 27




          indirectly, a particular taxpayer.

   26 U.S.C. § 6103(b)(2). In Church of Scientology v. Internal Revenue Serv., 484 U.S.

   9, 12, 18 (1987), the Supreme Court held that the phrase “but such term does not

   include data in a form which cannot be associated with, or otherwise identify, directly or

   indirectly, a particular taxpayer” does not mean that information that can be redacted of

   identifying information is no longer “return information.” The Court held that “removal of

   identification from return information would not deprive it of protection under § 6103(b).

   Since such deletion would not make otherwise protected return information

   discloseable, [the IRS] has no duty under the FOIA to undertake such redaction.” Id. at

   18. Because the feedback reports were taxpayer specific, the IRS was under no duty to

   redact only the taxpayer specific information and instead was permitted to redact the

   documents in their entirety. See id. Accordingly, the Court finds that IRS has met its

   burden of showing that it properly withheld documents under Exemption 3.

                 2. Exemption 5

          Exemption 5 exempts from disclosure “inter-agency or intra-agency

   memorandums or letters that would not be available by law to a party other than an

   agency in litigation with the agency.” 5 U.S.C. § 552(b)(5). The exemption “protects

   documents that would be covered by any privilege that an agency could assert in a civil

   proceeding.” Trentadue, 501 F.3d at 1226. The deliberate process privilege applies to

   “documents reflecting advisory opinions, recommendations and deliberations

   comprising part of a process by which governmental decisions and policies are

   formulated.” Dep't of Interior v. Klamath Water Users Protective Ass'n, 532 U.S. 1, 8



                                               19
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 20 of 27




   (2001). Documents must be both predecisional and deliberative in order to meet the

   deliberative process privilege. Trentadue, 501 F.3d at 1227. To be deliberative,

   documents must be “prepared in order to assist an agency decisionmaker in arriving at

   his decision” and be comprised of opinions and recommendations, as opposed to

   purely factual material. Id.

          The IRS invokes the deliberative process privilege for documents regarding

   plaintiffs’ pending civil audits, enforcement of the courts’ decisions in ongoing cases to

   quash summonses, and the decision regarding the use of utilities as an indirect method

   of income estimation in audits of marijuana businesses. Docket No. 61-2 at 39, ¶ 176.

   Plaintiffs argue that the IRS’s description of the withheld documents is too generalized

   to meet the IRS’s burden under Exemption 5. Docket No. 62 at 31.

          The IRS withheld pages 45-46, 47-48 191-196, 197, 198-200, 201, 2 02-203,

   204-205, 206, 682-687, 688-689, 690-692, 693-694, 695, 696-697, 698, 840-845, 846,

   847-849, 850, 851, 852-853, and 854 in f ull on the basis that these documents were

   written records that support audit findings and reflect the revenue agent’s preliminary

   analysis and recommendations of the developing case. Docket No. 61-2 at 42,

   ¶ 182(a).

          The Vaughn index provided by defendant contains a description of every

   document withheld under the deliberative process privilege. See Docket No. 61-1 at

   12-14; see also Info. Network For Responsible Mining, 611 F. Supp. 2d at 1188 (a

   Vaughn index and supporting declarations satisfies an agency’s burden under the

   deliberative process privilege “if they are detailed enough to permit the court to



                                               20
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 21 of 27




   determine whether a sufficient factual basis exists to support the agency's refusal to

   disclose the information at issue.”) (internal quotation marks omitted)). These

   documents are lead sheets. Docket No. 61-2 at 42, ¶ 182(a). Because the lead sheets

   are prepared to assist in an ongoing audit, they are pre-decisional and deliberative.

          The IRS withheld pages 641-647 and 802-807 because they are letters

   regarding IRS counsel’s recommendations to the Department of Justice regarding

   petitions to quash IRS summonses filed by certain plaintiffs. Id., ¶ 182(b). The IRS

   states that the communications contain suggested legal arguments and defenses to the

   petitions to quash. Id. at 41, ¶ 181. Because that litigation is ongoing and the pages

   reflect opinions and recommendation regarding legal theories, they are pre-decisional

   and deliberative. Additionally, the IRS withheld part of page 2384 because it was an

   email from an IRS attorney to a revenue agent regarding the appropriate course of

   action to take on an audit while a petition to quash the summons was pending in court.

   Id. at 42, ¶ 182(d). The email is deliberative because it expresses the attorney’s

   thoughts and is predecisional because it was meant to help the revenue agent decide

   whether to disallow expenses while the quash petition was pending.9 See Docket No.

   61-1 at 16 (Vaughn index); see also Trentadue, 501 F.3d at 1227 (predecisional

   memoranda are “prepared in order to assist an agency decisionmaker in arriving at his

   decision” (citation omitted)).

          The IRS withheld page 1942 because it is part of the IRS’s deliberations


          9
            The IRS also withheld pages 641-647, 802-807, and 2384 under the attorney
   client privilege. Docket No. 61-2 at 44, ¶¶ 186(b), (e). Plaintiffs do not challenge the
   withholding of any documents under the attorney-client privilege of Exemption 5. See
   Docket No. 62 at 28-31.

                                              21
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 22 of 27




   regarding the potential use of utilities as an indirect method of income estimation in

   marijuana business enforcement. Docket No. 61-2 at 42, ¶ 182(c). The IRS has not

   yet decided whether to employ this method of income estimation, making it pre-

   decisional. The Court distinguishes between factual and deliberative materials,

   Trentadue, 501 F.3d at 1127, and finds that the handbook reflects deliberative

   materials because it pertains to IRS policy decisions.10

                 3. Exemption 7

          Exemption 7 exempts from disclosure

          records or information compiled for law enforcement purposes, but only to
          the extent that the production of such law enforcement records or
          information (A) could reasonably be expected to interfere with
          enforcement proceedings, (B) would deprive a person of a right to a fair
          trial or an impartial adjudication, (C) could reasonably be expected to
          constitute an unwarranted invasion of personal privacy, . . . (E) would
          disclose techniques and procedures for law enforcement investigations or
          prosecutions, or would disclose guidelines for law enforcement
          investigations or prosecutions if such disclosure could reasonably be
          expected to risk circumvention of the law . . . .

   5 U.S.C. § 552(b)(7).

                        a. Exemption 7(A)

          The IRS withheld pages 45-46, 47-48 191-196, 197, 198-200, 201, 2 02-203,

   204-205, 206, 682-687, 688-689, 690-692, 693-694, 695, 696-697, 698, 840-845, 846,

   847-849, 850, 851, 852-853, and 854 in f ull because they contain information on



          10
              Plaintiffs argue that their request for “all written policy statements issued by
   IRS personnel regarding audits involving 26 U.S.C. §280E during the Spring of 2017” is
   post-decisional, but acknowledge that the IRS did not cite to the deliberative process
   privilege for withholding any policy documents. Docket No. 62 at 30. Additionally,
   plaintiffs do not identify any policy documents that were improperly withheld. Id. The
   Court therefore rejects this argument.

                                               22
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 23 of 27




   ongoing audits that would reveal the IRS’s thoughts on the strengths and weaknesses

   of the cases. Docket No. 61-2 at 46, ¶ 189(a). T he IRS withheld pages 2042-2043 in

   part because they are printouts from the IRS’s integrated data retrieval system11

   (“IDRS”) that would reveal the nature, scope, and direction of enforcement proceedings.

   Id., ¶ 182(b). The IRS withheld page 2054 in part because it would reveal the nature,

   scope, and direction of enforcement proceedings. Id., ¶ 182(c).

          Plaintiffs argue that the IRS’s description of the withheld documents as “internal

   communications, activity logs and other database entries that contain inf ormation

   regarding the ongoing tax audits of the Plaintiffs” is too vague of a description to allow

   the Court to ascertain how the disclosure of the documents would interfere with an

   investigation. Docket No. 62 at 32.

          Exemption 7(A) has two requirements: (1) that the records information be

   compiled for law enforcement purposes; and (2) the production of such records or

   information could reasonably be expected to interfere with enforcement proceedings.

   See 5 U.S.C. § 552(b)(7)(A). Plaintiffs do not argue that the records were not complied

   for law enforcement purposes. See Docket No. 62 at 31-33. Instead, plaintiffs argue

   that, because plaintiffs seek the information in order to better comply with the law, the

   production of the records could not be reasonably expected to interfere with law

   enforcement proceedings. Id. at 32.

          In Nat’l Labor Relations Bd. v. Robbins Tires & Rubber Co., 437 U.S. 214, 224



          11
           The IDRS is the IRS’s computer system, which maintains information on every
   taxpayer, including whether the taxpayer is under audit, and if so, the examination
   group assigned to the audit. Docket No. 61-2 at 7 n.3.

                                               23
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 24 of 27




   (1978), the Supreme Court held that, under Exemption 7(A), “certain generic

   determinations might be made.” A court may conclude that the “categorical balance”

   favors finding that certain documents are within Exemption 7(A) without requiring

   document-by-document adjudication. Smith v. U.S. Immigr. & Customs Enf’t, 429 F.

   Supp. 3d 742, 764 (D. Colo. 2019) (citing U.S. Dep’t of Justice v. Reporters Comm. for

   Freedom of Press, 489 U.S. 749, 776 (1989)). “[T]he likelihood of interference [is]

   readily apparent” when the “requested records relate to a specific individual or entity

   that is the subject of the ongoing investigation.” Citizens for Responsibility & Ethics in

   Wash. v. U.S. Dep’t of Justice, 746 F.3d 1082, 1098 (D.C. Cir. 2014); see also Juarez

   v. U.S. Dep’t of Justice, 518 F.3d 54, 59 (D.C. Cir. 2008) (“[S]o long as the investigation

   continues to gather evidence for a possible future criminal case, and that case would be

   jeopardized by the premature release of that evidence, Exemption 7(A) applies.”). The

   withheld documents relate to the nature, scope, and direction of an ongoing audit. The

   Court finds that this information provides enough detail for the Court to conclude that

   the documents are properly withheld under Exemption 7(A). See King v. U.S. Dep't of

   Justice, 830 F.2d 210, 217 (D.C. Cir. 1987) (“[T]he agency affidavits describe the

   documents withheld and the justifications for nondisclosure in enough detail and with

   sufficient specificity to demonstrate that material withheld is logically within the domain

   of the exemption claimed.”). The records relate to specific entities under audit, making

   the likelihood of interference with law enforcement “readily apparent.”12 See Citizens for

          12
             Plaintiffs argue that they are seeking this information in order to better comply
   with the law, and argue that the IRS “should not be permitted to rely on FOIA
   Exemption 7(A) for its failure to make its administrative policies publicly available.”
   Docket No. 62 at 32-33. However, the documents withheld under Exemption 7(A) are

                                                24
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 25 of 27




   Responsibility & Ethics in Wash., 746 F.3d at 1098.

                        b. Exemption 7(C) and 7(E)

          Exemption 7(C) allows an agency to withhold law enforcement records that

   “could reasonably be expected to constitute an unwarranted invasion of personal

   privacy” and Exemption 7(E) permits the withholding of law enforcement records that

   “would disclose techniques and procedures for law enforcement investigations or

   prosecutions, or would disclose guidelines for law enforcement investigations or

   prosecutions if such disclosure could reasonably be expected to risk circumvention of

   the law.” 5 U.S.C. § 552(b)(7)(C), (E). The IRS withheld documents under both

   exemptions. Docket No. 61-2 at 46-47, ¶¶ 190-91. Plaintiffs do not contest the

   documents that the IRS withheld under these two exemption, but instead argue that

   neither exemption would permit the IRS to withhold the § 280E audit manual. Docket

   No. 62 at 33-34. However, the IRS did not claim to withhold the sought-after manual

   under an exemption – instead, the IRS states that its search did not locate any such

   manual. See Docket No. 61-2 at 11, ¶ 35. The Court has already determined that the

   IRS’s search was reasonable despite the failure to locate a § 280E manual. Therefore,

   the Court rejects plaintiffs’ argument.

          C. In Camera Review

          Plaintiffs ask the Court to conduct an in camera review of the withheld

   documents. Docket No. 62 at 1. A district court has broad discretion in deciding

   whether or not to grant an in camera review. Carter v. U.S. Dep't of Commerce, 830


   for the purposes of law enforcement and are not administrative policies. See Docket
   No. 61-2 at 46, ¶ 189(a)-(c). Accordingly, this argument is without merit.

                                              25
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 26 of 27




   F.2d 388, 392 (D.C. Cir. 1987). “If the affidavits provide specific information sufficient to

   place the documents within the exemption category, if this information is not

   contradicted in the record, and if there is no evidence in the record of agency bad faith,

   then summary judgment is appropriate without in camera review of the documents.”

   Hull, 656 F.3d at 1196 (quotation marks omitted). A court should not conduct an in

   camera review “as a matter of course, simply on the theory that it can't hurt.” Id.

   (internal quotation marks omitted). The IRS has provided specific information sufficient

   to place the documents within the exemption categories, plaintiffs’ arguments to the

   contrary are unpersuasive, the information is not contradicted by the record, and the

   Court has found that there is no evidence of bad faith. Accordingly, the Court exercises

   its discretion to deny plaintiff’s request for an in camera inspection of withheld

   documents.

   IV. CONCLUSION

          For the foregoing reasons, it is

          ORDERED that defendant’s Motion for Summary Judgment by the Internal

   Revenue Service [Docket No. 61] is GRANTED. It is further

          ORDERED that Plaintiffs’ Rule 56(d) Motion and Response to IRS Motion for

   Summary Judgment [Docket No. 62] is DENIED. It is further




                                                26
Case 1:18-cv-00949-PAB-GPG Document 64 Filed 03/16/21 USDC Colorado Page 27 of 27




         ORDERED that this case is closed..




         DATED March 16, 2021.

                                         BY THE COURT:



                                         ____________________________
                                         PHILIP A. BRIMMER
                                         Chief United States District Judge




                                              27
